FILE COPY

  The Fredericksburg Care                                           Janie Rodriguez, Individually
Company L.P., d/b/a Princeton                                        and as Representative of the
  Place Rehabilitation and
    Healthcare Medical
     CenterAppellant/s

                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2014

                                      No. 04-13-00819-CV

THE FREDERICKSBURG CARE COMPANY L.P., d/b/a Princeton Place Rehabilitation and
                      Healthcare Medical Center,
                              Appellant

                                                v.

   Janie RODRIGUEZ, Individually and as Representative of the Estate of Benita Ybarra,
 Deceased, Arnulfo C. Ybarra, Jr., Individually, Irma C. Jennings, Individually, and Arnulfo N.
                                     Ybarra, Individually,
                                           Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-08982
                       Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER

        On February 7, 2014, Appellant filed a motion to abate this appeal because one of the
issues presented in this appeal is the same issue pending in petitions for review filed in
Williamsburg Care Co. L.P. v. Acosta, 406 S.W.3d 711 (Tex. App.—San Antonio 2013, pet.
filed), Fredericksburg Care Co. L.P. v. Lira, 407 S.W.3d 810 (Tex. App.—San Antonio 2013,
pet. filed), and Fredericksburg Care Co. L.P. v. Perez, 406 S.W.3d 313 (Tex. App.—San
Antonio 2013, pet. filed).
        This court has considered Appellant’s motion, Appellees’ response, and Appellant’s reply
to Appellees’ response. In light of the pending higher court review of the precedent previously
established by this court, the court has determined that abating this appeal pending the Texas
Supreme Court’s resolution of the issue will likely achieve the greatest judicial efficiency.
       Accordingly, Appellant’s motion to abate is GRANTED.
        For administrative purposes, this appeal will be treated as a closed case, unless and until
Appellant files a motion requesting its reinstatement following the Texas Supreme Court’s
resolution of the issue.poa

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court